on October 2, lodb, rroyAlexander **I *on-
       mitted to the Oklahoma &.enltentlety to 8eme l
       tern        0f      r0rty        (4O)    yeere.      on aan*        17,    1931,        ha
       ma glwn a oondltional prdon, th.oondition,
       being that ho should le*re the State of OklahOM
       and aoaduot h-elf   uprightly.  H* OU    to Ter*e
       and on Mroh 30, 1935, ~8s oonrlotod   in GO WI**
       of       rorg*ry,            r*o*iring                     l*ntino**
                                                   o o no u r r ent                       of
       rir* ]rsars,and was admitted into the penitentiary
       on April 10, 1935. Thereatter, 0~ July 81, 1988,
       tlu Covernor oi Oklahoma revoked the oondltfonal
       pardon *nd issued * nqui*ition for the oonrlot4D
       return. The covernor  of Tom* &rant*d Oh* re-
       quirltion and Alexander was dellvored ta the
       agent8 or CklahoM and returned to that Stat0 to
       reawe his aervitudo there.
              Held, that llthooughthe Oovornor  oi TexaB
       me    without authority to honor the mqul*itlon
       under   the oiroumt*n@**   8ad the conviotr# do-
       lirerl to Mlahonm wao without luthorftr       Of law,
       hie Tomb sentenwo have oontlnurd to run,        and
       lurthrr, that it 0cuntin.govertime earned and
       nlth oredit    ior good behavior hie Toxaa rentbnorr
       kwe lrpirod, he is entitled to ~50.00 dleolur6e
       aonoy.




                            OPBICB OF TN3 All'ORMEY OWEW




Honormbl*           0.     J.      7.   I?llln&3On
oenem1 KAnewr
hue   PrieOn System
Huntarllle, Teua
oaar   sir:

                                                 opinion NO. o-lP55
                                                 no: whether unexpired  portion of
                                                     Teue sentmoe or lonviot ln-
                                                     o*roexat*d in penlt*nti*ry
                                                     and who m. delivered to LP-
                                                     thorltie* or oklahau to *em*
                                                     aentenoe in thnt  Stak should
                                                       be eonefderod aa harlng bean
                                                       a ened  upon the lxpi?ation oi
                                                       th    term     or    hlr    *eatano*.

          ?ron your letter  an4 an indbpbndent inroatiption
or oriielel dooumnte   OD file in the Offlee of the 8eoretrry
or State, we are posaeaaed or the iollowind iaOt82
Honor*ble 0. 3. Z. Rlling*On, JOnuary 05, 1910, PO&O E


              On ootober  8, 192b, Roy AlOundOr war oomai8tOd to
the stat0     Penitsntisry or 0klOholw to *one l terr of forty
y e e r a upon l oonviotion or lum*lOughter.    Ey lxaoutim  pro-
olwtien       or ~orrrnor uurr*y dated June 19, 1951, Aleunder
wOe g r a nta l  d pOrol* oont*i&    l nunbar or eoaditioM, 0Iu
or euoh being that hi lhould iorthrith 1eeTe thO 8tat0 oi
okl*hau lnd that "he lhould in *ll wOy8 OOndUethkself *a
an upright     and lrw sbidin6 oltfxan.w Alennder thereupw
BMB to the state       or T0u8 UI& on uaroh ZOO,1088, wea oon-
Ti0t.d in thO i)iUtriOtcourt Of 8Orribon oowty in two OObeb
or torgev lnd Oentenoed to serve 8 tara or five ~aam. Ha
w08 reoelred in the pOnitentlOry of Tex*a on April 10, 1936.
on netloO or thin oonriotion in Texas, the prole wa* duly
Z.TOk.6 by the Chief ExOOUtiTO Of Okl*homn lnd 0a July al,
19%       kiorb the lxpiration of the TeXW p r leol    nenteno e,l
reqn~*itloa M* iasuad bl Owerwr         s@rl*nd dirmoted to the
omerner or Texas.        OQTOrnor Allred grantad the rOqui*ition
an& Lamed hi8 Oxeoutire nrmnt,         rheroupon the prlmnbr ‘IID
dellnnd       to the de*lgn*tbd lgant or tha stat* 0r Oklehome
and teken to that State for rurthar panel sonituda.         No.
prdon       reprlers or prole ~8 imbued oonaernla6 thm oonTio-
tlonb in mrrlron county.
            The oonviot AltaxOndarh@Tin~ baaa oontinuou*ly oon-
fined in thO ;itstOFonitantlary   oi Okl*hon* alnor hi* dalirery
to that Stat.8on Julr 83, l#U, and *till bein(lso e~nfinad
undar hi* 8iorOaaid oowiotioa in tb*t 8t*ta, you requert      our
o lnion in lub*tOnoe ** towhathOr tha unelrpipedportloa ol
hp a Teur lanteno** her been running oonourrentl~ with him
Okleheme lentenoe and *ether tha 8tete owe? him tha iltty
dollar8  dlaoharge money.
           It baa baen held t&et on* who, whili ou parole,
(lob8into mother *t*ta end oomitm aa oimb8e for rhioh he
ir lentenoed, beoomb * fWitiT8 iron jurtloa rrom the that
atate upan revooation ol the &mob,    and when euoh pro18  la
rbTOked, the oo:lTiot beoomea aubjaot tm lxtaditiOn.    Ex
prte XoBride, (Californi*, Ct. ot App.) 101 Gel. App. 851,
ax part8 willlanr, 10 Okle. Cr. 3d4, 136 Pao. SO7 51 L. R. A.
(B.S.) bb8i Ex part* Hamilton, U Okle. Or. 583, i7S Pea.
fx3bJ Drlolull V. Spiegel, 6E Cone. ddl, 3b A. 030; 38 L. R. A.
y[    % pa;? Carroll, 86 Tex. Or. R. 301, 117 s. W. 380, 6
  . . .      .
            The general rule in the majority of o**e* studied
in other Jurl*diotionr *ppeOre to by that if, lt Uu tima l
raqulaition by the Governor of one atat ie made on the
ow*rnor or another etet* ror the dellr*ry of l rUgitiT0    rr0a
jwtiob, the rUgitiTE 18 in th9 ouatog or the oourta or the
wytw    atate  under * ohergo oi oiren*e egalnat it8 Iem, the
Governor thereof lo not required   to aurreader euoh rU&itlTb
yi&;l arter   ths ju&gwnt of the oourt of that lt*te ID l*tie-
        Sob Poop161I. Klingar, SlO Ill. 875, 140 8. E. 799,
48 A: L. P. 681; Taylor v. T*intor, UJA.) 16 w*ll. 3bb, 81
1. Ed. HI7, 4 Am. ROD. 58; Opinion 0i Jrutloe*, 801 MaDa.
bOo9,84 L. R. A. (N.S.) 799, 89 N.E. 174 EX ~Wte Xobba, at
TBX, Cr. Rep. 3U, 40 A.m. St. Rep. 788, 04 s. w. lOs6.
          Ii the l*r of the btmtb in rhioh lbylum h* be.*
sought haa been riol*ted br the rugitlra. and &a &a been
O0nTlOted tbers. and la under&oitq bentenee the dwnd*    ot
tfu Uw thub Tiol*ted umy by tlrat wtibrieA beron obedienea
to the oouetltutlonal proTiiidn to surrenderhla *rlaea.
 Eonorrblb 0. J. 3. 3llingson, January 86, 1940, PO88 5



 -UT   T, k?angam, 145 c-a.57, 63 9. E. Mb; Conrt V. wolf,
 185 In&. SOL),112 hi. E. 2411 Peopla v. SOnhO& 71 MibO. R*P.
 345, 188 N. Y. r:upp.610.
             Jn hObOa* oorpus prooeodinge bmucht by tku romeo-
  tire prlsonarr,  our Court of CrlminOl Ap lla in two OOeab
  haa held thOt tbo Governor Or our St*te KTa no power     to grant
  lxtndltlon or O person lgOinat whom Ori&Ul       prooeadine*
  era pen&in& until the prooaodinga are disposed op. Xx part8
--Aobba, 22 S.W. 10361 Bx perte Mo~ni*l, 17s S. W. 1018, In
  * letter opinion written bl Aesirt*nt Attornby Qeaaral Blbort
  Boopar to Honorable Gee. W. JOhMOn, DibtriOt Judge, on
  March 97, lW1, it WOO held th*t the panitontlary     *Whorl-
  tie8 of thlr State are not authorized to rOlr*ae l pOreon
  OonTiOted 0r Y reiony in thib stat0 bororo hi8 aentonoo la
  andod, lxoept by the lntonontlon of lxeOutiTe olamenoy.
  Letter Opinions Attorney cmerel, Volume ZM, mg* 8.
              me already indioetrd, ii the oonriot had had tha
  opportunity, tha BLOW and the doriro, ha oould h(rvoraquir-
  ed the pOnltontisry authoritlar or Texas to retuin him in
  thie Stute until the completion or the lanteneea iapoaed
  upOn him by the Dlatriot Court or B*rrlaon Oounty. Fwm tha
  raet that Alexander w&a taken from the TOXW pOnltbnti*ry
  und returrd    to Olclahcu~upon On lxtr*dition warrant, rather
  thOn upon l wOlvOr, it would lppe*r that tha oonrlot~a   oon-
  sent x*8 not obtained ror hi* removal. On July tS, LOW,
  AlexUidOr   w** entitled to renain in the ponitanti*rJ of this
  st*te ior thy oomplotion or hi8 T*x** *ontanoe*. without lny
  rault OIIhi* part, he was taken rrem this peaitentia~ and
  dblivbred to the authoritiee ot lothbr ltaw for oontinwd
  sonttuda    in that atate. Sinoa that timO he by* beon halp
  1888 to ranume   his aonituda oi the Barriron Oountr leataaoem.
  Ii*70hi8 TexOs **ntenoo* been boned or nwt     ha ba oonrldrred
  a *a nla o a p ?

             In the cam     of Ex purta Laweon 8bb 9. 111.1101, tha
  rO0tb ma-0 08 r0ii0~0:      On February 8, 16E1, the relator     ma
  OOnTiOted of * Bedera offense Ond ooademwd to by inpriaonrd
  ror a period or one year. while iapriaonadnndrr          this Judp
  mOnt and in ouatody oi offioara or the united       Etatoe,   he ma,
  on hbrwry     8b, 1921, brought hiore the Dl*triet Oourt or
  El FUO County, Tonr, urd upon * plo* of guilty wua OOQ-
  riot84 or ln 0rr0m0 lgainat thO lawe 0r thib suto           and giron
  a aantenoe of firs year8 in tha pnitontl*ry.          The bentenoe
  provided that he *hould k, dolivsrod by thO bheriir oi Xl
  Paeo County to thO aupOrintondont or the pnltentlary          to OBRO
  buoh bbntenoq. It *r* *ilent ** to whether it should be oon-
  ourrent with or oumulatire oi the POdera lentanoa. HO wa*
  Ot onoe n-dslivorod to the United Stat88 lMiorltiee           and by
  thu oonfined in priaon ror oxhe year.      Thbnaftar    ha aerved
  lnou& tb      in the StOto pOnitantl*ry to OOmPlate hi8 boa-
  tonoe ii giron or*dit ror the tiler*pent in the We&era1
  pri*on. HO riled *II*pplioution tor ait         or h*)ub oorpua
  thu*~prorenting the iaaue *a to whether he should thtu JY-
  oairo ore&it for tha,period or hi8 im lronmant in tha Nd-
  er*l penltanti*ry. The court of Crilar     ~1 App0*1* ordered
  the ral*tor reloa*od imr owtodr        ray14  that   "exoapt fn
  a we8 o f la o a p o f the priboner ltter oonriotion     we era
  lnra  ot ni in*t*nooa in whioh it ha bsoa judioh~             deter-
  mined that ha mmy bo held in prieon aftor the data on whioh
  bib term or imprisonment would expire oountiq ite bO&nnin6
  rrom t& date the judmnt        or oonriotion renderad beoru
  rumi.-
  Hoaor*bl* 0. J. s’. xllia$aoa,     J~num’f   88, 1040, Page 4




              Conaodlag
                      thnt in the I.anoa oese,  lnpra  the
  3ta te
       luthoritl** mr*   oompl1.d to drlir*r the &on.r      to
  tN United BtatOa authorltL**, dOW it Mk.     .a, dlfr*r*nO*
  la thr pr***at *me th*t the Clor*raorof T*u* may aot h*v*
  kea luthoriaod to graat the requl*ltlOn or Okl*~ lnd th*t
  th* *iff*l*l* or the Tuar  penlt*atl*ry rhould aot hv* do-
  ~lvv~~oAlunador   to the *goat* or okl*homa? HI do nnt be-
          .
              In the 0880 of In rb Jraalap, 118 Fad. 470, opla-
   ion by th@ Olr*ult court 0l Apgmaln, Al J*nalng8 ww ooa-
   Tibt*d 181oae 16d0ria Dmriot    c0urt  or th orrbme or u-
  uult nlth latent to nurd*r and 8ent.ao.d to ..rv. . term
   or rir0 ywr. lt hard labor, WA* s*at*ao* prollding that tbr
  marhall or th* oourt rhnuld d*llr*r aim to the pwilt*nti*ry
   r0r aerr     or the watsaoe.   Iamtwd or obeyin 8uoh or&or',
-We     &w&ml1 dollrerrd th* priaoaw     to tb Unlt*d st*to*
  bi*r*kallor *not&r dlrtrlot. In *uoh l*tt.r dlatrlrt       he wa.
   th*r*upon tri*a r0r mother orham,      w** ooarlot*a ld IpLpria-
  onod under luoh ooaviotlon. Th@ quwtloa      a* to whether
  JMainy     tiould reoeirr oredit on hia rim    s*nwlo~ ror
  tlw spent lr~lag the wooad on* war prrs*ntod la * iub~r
  oorpw    proebodia~ rad tho oourt holdiad that ho ehouLd #o
  aweire   wait oredit    ho na    ordered dluhar~a.    we quota
  rr0~1 tha 0001t'~ 09iniOa 8~ rouowt
             "dm th* mar&all fop th* Borth*m Alstrlot
       or the Indian TerritOrl wt*d illr&l~      ana wlth-
       out nrraat or 1*w in lurawld*riag th* rlroab?
       to l o wto d y other tha that of th6 war 1ba oi the
       pmitatiWy      at ?t. Lewmworth    the 1apulSy a-
       rlem whothor euoh rron#ul ooa6uot on tb part
       or tti 0rrioOr   lurpnd*d tka opr*tloa 0r tiu
       WatMw,     end prarbatbd itir o n lrplrla$ br l*p**
       or the.     This question, la ay judgmat, rhould
       b elsnrbd     la tko aegativa. M i*,rlrth* poti-
       ti0a.r 18 OOIIC~~W~, hie rl&ta    wm   cuurr*ot0d
       by tha 111.&     aOt oi thb Of'riO.?,uld the 04#e
       awt b* tz**t*d pra*l**ly *a ii the rr*hall had
       diaoharmd hi8 duty locordin(l to law, br ooamit-
       tla6   the   prlaoau  to the propr   owtodp.   Ii tha
       maYn&ll      ha6 mriorwd    his duty, the body or the
       DOtitiOWr      Would h.Tb boon db1iTW.d   WithOUt da-
       lay to th.    WFdbn Or the pmlt.ntiary      at Ft.
       LUT*aWorth.   Th. ~tltloner'* t*rm or inprlroa-
       rat  would la tMt bT.at   haTO MO& 0o~put.d rm
       the data or hi* **at*ao*, Junn 4, 1098, iruamuoh
       l thm lxooutloa or the waknoo     wu not lt*y*d
       by the •D,Z.@l~aad doduotlnd C& all-00     in
       him r4TO? rot gOO& bbh.TiOr &t the rmti Or tn)
       math0 per yam, la prworikd      b tlu rOdO?OL
       8tmtUtu  (135 stilt. 840, 0. 599, i 8 RI. 9. a0.w.
       St. 1901, D. 3737) ), hia tOZ%QOr i89ri#Omwat
       would hare mrp1r.d prior to tha tiu !vMn hir
       l pllo*tioa for the pr***at writ vm* rll*d. In
       T P0-41
             Orth0 OirO~~tu30u   Or th* OU*,         it mIUt
       r~ pmunud,   in rrtor or thr pri~o~r.         tht  b
       WOtiId,MTb WrWd   h isliitW800  Or tbb  rO? pod
       b*ti@TlOr, He has la raot boon in lotual owtody,
       und*rgolag lmprl*onmeat, llao* Jun* 4, 1898,--
       a mrt Of the tiw %IX jal.1at brdnrot* in thb
       Iadl*a T*rrltory, b mrt or th9 th    La the bun-
       ft*ati*ry at Columbw, Ohio. urd l rrnll portion
xonor#ble 01 J. s. Xlllagsoa, J#nu#ry Ed, 1040. P.g. 6




     or th. tlms in the rOd.r#l p0alteatimy at tt.
     L..T.aWX+h.   It mtt0r. not that durln6. p0r-
     tioa or thO t&O dUrla6 whioh h. h## k0n ooa-
     ring8 h0 ~OS been hold ortba#ibly r0r .# orrbau
     othm tbm that ior rhloh h8 n8 OrlglMlly ooa-
     rioted. IIIthe OyO or thb l#r, h0 h## #ll th#
     tlru b0.n #Orring out the #ontono that vm# Ia-
     po80a on him for #a ####ult with lnt.at to *ill,
     b.#aue. no mlnlsterl8l OiflObr, by dirokyln&
     tha madata of the oourt, aa ualawfally *urrba-
    'd.rlag him into another owtody  than that whbr8
     & rightfully  Seloagsd. aould musp.ad the rumlag
     of th. seatmob for that oif.n#.."
          In the case of Stith T. Svope, WOrden, 91 hd. Znd
&SO, it 1.n hold that wh.r0 . mr#h#ll rho h.d ouetody ot #
#oatbao#d prl#cner was ordered to dbllT#r him to pri#oa
forthwith but h.14 pr1son.r 1x1oourrtyjail #ad wrrmdered
him to #t#te ruthorlties th. prlrioarr'r8onlo. oi o.at.noO
m# d0u.d to,b.gin #t tia8 or 00mit08at bad 0w0ay       thOr.-
under r#tlur than #t d#tO of ltu.1 oommlt#mat ltb r prlr-
onor's pwol. by #tOtO Outhorltl88. ?room th. opinion or
th. Ciroult Court,  WO quot. a* roil0w#f
       -"The     10ast to whloh # prl#Oa.r 1s lat1tl.d
     I# the l.outlon or the #batenob or th. oourt to
     wh08b judgmat he is duly rubjoot. Ii # mlal#-
     t.rl.1 OffiOOr, 8uOh .# # m#rOh#l; oharmd with
     thb duty to %XbOUtb thb OOUTt'a Ordbr#, fall.
     to orrry out ruoh ordbrO, that trllure o#naot
     k oh#rg.d up agsiant     th. prl#oaer. The prl#-
     on.r i# #ntitlOd to O.RI hl# tb       promptly ii
     8uoh l# tis judgmat &po80d, and h. mu& b# d00#1-
     bd to be .brvln# it iroruthe dat. h,. 18.ord.r.d
     to serve it and in la the oustody or th# aurrh#l
     ua4.r th. oomltswat, if, without hl# rault,     tha
     Ilar8h#l;noglectsto pl#o. him in th. proper OUI-
     tody. Any Other holdlag would gIrb,tho mr8h.l
     l mlairtOrla1 ofiloer, power mr. arbltrrrp .nb
     o#prlolou# than #ny known la the 1~.      A prl#on-
     lr sratonoed for oaa Jw.r pJ&ht thus be nquirad
     to welt rorty    uador the 8hadow oi hia Uaebnbd
     leatoaoe  bsrors   it plea~~w the marrbal to inow-
     oorat. hl3r. Puoh #uthorlty l# not eT.a grant.4
     to oourts or justtoo, let ~1onO their mialrter-
     hi 0rriobr8.-
            In th. calm 0i Whit., W8rd.n r. Pwrlmn,   4S Fbd.
(Zd) 788, thO TBX## state P.alt0atlary ~8    db#lga#t.d .#
th. plaob i0r oonfla.mat or . y0dbr.l prl#oab# aoatbno.4
to l term or fire y.#n iagrirommnt.      At the bad or three
yure,    the nrdon di8Obrgod the priwarr with th. #t.W#t
thst  his resord showed that t& 8eatbaob 1.8 only thme yurs,
llthcqh the ooariot told hir that hl8 8*nt.a0. m. ror rive
ybbro aad that there must b. 8om mf8t8kb. Th. 8ubJb.t r.-
l#t#bll#hod hl# home and wrb    than tvm ywra later ha ma
adTie*    that he ivail wat.4. 8. th8reupon returned to T.ur
and ~88 bommltted to Lbarbawrth to 8anb     the rut oi hl8
0.nt.n.w. At the sad or aa lddltional nar*s unlob,       he
appllbd'for . writ of t~k.. oorpu8 el.imln(r or.dlt i.r th8
tb    lpult out of conflnbmeat. Tha nit 1110gnnt.4.      WI
 Honorable 0. J. 3. Xlliu&.oa. Janwry         85, 1940, P.60 6



 qwtb     rrw   thb opinion 0r th. Cfroult Court    ..   r0ii0w88

                -Thee    is laquq*    la lQU or the oplalon*
        ia th. *bore eww        whloh, taken rrom it* .*ttlng,
       ~upportr       the posltioa or tha nrdaa   that  no m.t-
       ter wk8t th. olroum8t.aob8 l prlsoabr         muot sbrvb
       his tLu,        u~~lsm prdoaed   or leplly dl8Ohar#md.
   4But        opinion. mubt b awad .g.iwt the baokgrouad
       0r thb r80t8; and thb raots        la none or tb. ols.4
       bs8u ramoh the o.w .t Mr.            we h.Tb hub   . 0.8.
       where the prisoner vf.. relwwd without hult oa
        hi. pmrtt he oaaa@t fairly be ooa.ld.rbd as ui
       ....p or . parole violator. Furtheror., hb
        o.llWd .ttentloa to tti8mi.t.ke bblng I@&. wd
       w.. brwhed asld.. 88m8, in sub#taaom, bjdi0d
        t'rw th. penitbntl.rg.
                'A prisoner h.. .OM right.. A lbatbao* or
         riTb   y.8r. mt3.w * ooatlnuow abat*a0*, wl***
        iatbryuptod by wwp,        riol.tloa or prolb, or
        MW      rut   of th. prisoner, 4ad k8 owwt       ti rb-
        qufred to .erve it la last.llm8at8. Cbrtslaly
        . pri#Onbr should hrb hi. oh.nOb t0 r*-.#t.b118h
        hlmwli *ad 11~0 down bl. ,Pst. Yet, uad.r th.
        strlot rule contended for by th e wsrdba, l p r is-
        oabr    l~atonae6 to rlre y**ra  mlgbt k  rbls~sed
        in 8 ywr; plok.4 up. ybar l.t*r to servb thru
        moathm, *rid .o on ad llbitum. with th. rwult
        th.t he 1. loit without bT.n . hop. or k&tln#
        hi.   my tick.     It la Oar .onclu8loa that rherb
        . pri8oabr     la dlsoh.r~.d irom l pen*1 ln*tltu-
        tloa, without say ooatributlag r*ult on hla part,
        and Without riol.tfon 0r ooadltloas 0r porolb,
        tMt     hl. sentoaob ooatlawr to run rhil. he is
        at liberty.”
+Sbb    *la0 Alborl v. U. ;.,
  MT    Fed. 314; 16 C. J. 9.

              AMrnrlag the first ret oi your qwstlon, it is
 our opinion th.t A1bx.nd.r~. Tbx.8 .WntbnOb. k.n bwa rw-
 nia# #inOb    th8 OOnViOt’S 4biiT.q t0 okhhou  and ‘kb  8bOuld
 beeezoz credit aooordla&ly, rlth prop*= lllo*~w       ror good
            .
                wb WI    addrsmr our.blrw to the soowdprt            of
 your qu.*tloa.         ArtlOlb 6lbbI-1, Vernon'. Annotated         Cirll
 st.tutor, read*        .B r0imf8:
             "When . prisoner is entitled to 8 dlSOh.r@
        frw prison, he or she *Ml1 be ruralshod    with
        . urlttba or printed diSOhSr~8 rrom the maaqpr,
        with rrl litlx.4, 8lgard by th. pIa.gw, &i~lag
        prlwa8r~r a-,    a a te
                              o r lwt*aob, rrw rPat ooua-
        ty rantbnoed, wwat   of oomwt.tloa rsosivs(L, lr
        .ny tlu tndr he ha lwrasd, li .ay, his pro-
        il&noy   la wm8, aad swh dr.orlptloa .a ry b.
        pr.otlwble.   Suoh dlnoh.r~d pweoa 1h.11 bo fur-
        nirhbd with . &cent outfit of oltlua~. olotkla6
        or 6006 quality *ad rit, .nd two .uit. or ua&br-
        wear) sad when . wrson sad/or   ooarlot .otwlly
        sbrvbs over oae year, he ah11 rboelrb Fifty Dol-
        lars ()50&O) la money in .ddltlon to say manby
tionOrabl00. 3.     ,s.::111n;:son.
                                  JTsaua+yes, 1940, P4ge 7




    held to his or her cradlt.    provided    th6t if l
    gbr8e11 and/or   conricf do.8 not 6o ttmlly lrvm
    ~otu par flat time, he lwl1 not rrcelm FUty
    Dollar4 (SFO.00): but in lhu      ttmreof   a porron
    rbrting leas than one year actual tti ehall
    rboblrb mbnty-five ($25.00) DoIl4re In moray
    in addition    to any oloneyheld to his or her
    oredit and'& decent outfit of oltizen'r oloth-
     lng of good Cublity and fit         and two sultr  O?
     uudwwear,  providbd that ii         tb  4OtUal tti
     awlfed. lxabbda ten (10) y~.rr, ths sum ct 1110ney
     ah411 ba Seventy-tire DOll4ra ($75.00) 4Ud ii
     thb mZtU4l ti;ne6bFVbd bXO8bdS tWbttty Iti)  ,WW#,
     the sum of money ahall be One Hundred Col14rs
     ($100.00). is fhr ~(1may be praoticabl. tN
     Erlaon Bo4rd may authorlab a crb4tion or . BU-
     rwu rbr the purpose or placing dlacharmd prlr-
     onera in oonneotlon with uaploymnt,    prorlded
     w&h Will not be Yn bLtZW .rFOnW     t0 the ?'ris-
     011 SyBtbY."
            3r cour~tingoontlnuou~ 8brTiOb Sin00 April lb,
1935, With oredit, if any, aoorulag for comaat6tlon   b6mrP
and orbrtlmb   berorr 1bbViW  T*x4*, Roy xlbx4nd.r's rwItenosr
h4v.slxplrwd, thon the Ctete ox(lshim the fifty dolL4rr dir-
ch4rg9 mowy provided to be p4ld by the above 8t6tuta.
                                           Yours     rbry truly
                                        ATTOWiT OXt&L         OF TEXAS




           Thla   opinion    has   been Oonsidbrrd      la   Oontorbnco,

6pprorbd. and order4        rboordad.